Exhibit 10.1

 

 

SUPPORT AGREEMENT

 

THIS SUPPORT AGREEMENT (this “Agreement”) is dated as of May 3, 2020, by and
among Amin J. Khoury (the “Stockholder”) and Quintana Energy Services Inc., a
Delaware corporation (“Quartz”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Quartz,
KLX Energy Services Holdings, Inc., a Delaware corporation (the “Company”),
Krypton Intermediate, LLC, a Delaware limited liability company (“Acquiror”) and
Krypton Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary
of the Company (“Merger Sub”), are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as the same may be amended or supplemented
the “Merger Agreement”), providing that, among other things, upon the terms and
subject to the conditions set forth in the Merger Agreement, Quartz will be
merged with Merger Sub (the “Merger”), and each outstanding share of common
stock, par value $0.01 per share, of Quartz (“Quartz Common Stock”) will be
converted into the right to receive the Merger Consideration (as defined in the
Merger Agreement);

 

WHEREAS, the Stockholder beneficially owns such number of shares of common
stock, par value $0.01 per share, of the Company (“Company Common Stock”) set
forth on Schedule A hereto (collectively, such shares of Company Common Stock
are referred to herein as the “Subject Shares”);

 

WHEREAS, as a condition of Quartz to enter into the Merger Agreement, Quartz has
required that the Stockholder enter into this Agreement;

 

WHEREAS, the Company has requested that the Stockholder enter into this
Agreement; and

 

WHEREAS, the execution and delivery of this Agreement by the Stockholder, and
the form and substance of this Agreement, have been approved by the Board of
Directors of the Company.

 

NOW, THEREFORE, to induce Quartz to enter into, and in consideration of its
entering into, the Merger Agreement, and in consideration of the promises and
the representations, warranties and agreements contained herein and therein, the
parties, intending to be legally bound hereby, agree as follows:

 

 

 



 

1.              Representations and Warranties of Stockholder. The Stockholder
hereby represents and warrants to Quartz as of the date hereof as follows:

 

(a)               Authority; No Violation. This Agreement has been duly and
validly executed and delivered by the Stockholder and (assuming due
authorization, execution and delivery by Quartz) this Agreement constitutes a
valid and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, except that such enforceability (i)
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to the enforcement of creditors’ rights generally and (ii)
is subject to general principles of equity and the discretion of the court
before which any proceedings seeking injunctive relief or specific performance
may be brought. Neither the execution and delivery of this Agreement by the
Stockholder, nor the consummation by the Stockholder of the transactions
contemplated hereby, nor compliance by the Stockholder with any of the terms or
provisions hereof, will (x) violate any law, statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to the
Stockholder, or any of its properties or assets, or (y) violate, conflict with,
result in a breach of any provision of or the loss of any benefit under,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien, claim, mortgage, encumbrance, pledge, deed
of trust, security interest, equity or charge of any kind (each, a “Lien”) upon
any of the Subject Shares pursuant to any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, lease, agreement
or other instrument or obligation to which the Stockholder is a party, or by
which it or any of its properties or assets (including the Subject Shares) may
be bound or affected.

 

(b)               The Subject Shares. The Stockholder is the beneficial owner of
and has the sole right to vote and dispose of the Subject Shares, free and clear
of any Liens whatsoever, except for any Liens which arise hereunder, and except
as disclosed in any Schedule 13D filed by the Stockholder prior to the date
hereof. None of the Subject Shares is subject to any voting trust or other
agreement, arrangement or restriction, except as contemplated by this Agreement.
Without limiting the generality of the foregoing, there are no options,
warrants, agreements, commitments or arrangements of any kind, contingent or
otherwise, obligating the Stockholder to sell, transfer (including by tendering
into any tender or exchange offer), assign, grant a participation interest in,
option, pledge, hypothecate or otherwise dispose of or encumber, including by
operation of law or otherwise (each, a “Transfer”), or cause to be Transferred,
any of the Subject Shares, other than a Transfer, such as a hedging or
derivative transaction, with respect to which the Stockholder retains its
Subject Shares and the sole right to vote, dispose of and exercise dissenters'
rights with respect to its Subject Shares during the Applicable Period, and (ii)
no Person has any contractual or other right or obligation to purchase or
otherwise acquire any of the Subject Shares. Other than the Subject Shares, the
Stockholder does not beneficially own any equity interests or other equity-based
securities in the Company or any of its Subsidiaries.

 



2

 



 

(c)               Absence of Litigation. There is no litigation, suit, claim,
action, proceeding or investigation (whether judicial, arbitral, administrative,
or other) pending, or to the knowledge of the Stockholder, threatened against
the Stockholder, or any property or asset of the Stockholder, that could
reasonably be expected to materially impair or materially affect the ability of
the Stockholder to perform the Stockholder’s obligations hereunder or to delay
or prevent the consummation of the transactions contemplated by this Agreement
on a timely basis.

 

(d)               No Consents Required. No consent, approval, or authorization
of, or registration, declaration or filing with, any Person or Governmental
Authority is required to be obtained or made by or with respect to the
Stockholder in connection with the execution, delivery and performance of this
Agreement and except for any applicable requirements and filings with the SEC,
if any, under the Exchange Act and except where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not prevent or delay the performance by the Stockholder of
the Stockholder’s obligations under this Agreement in any material respect.

 

(e)               Reliance. The Stockholder understands and acknowledges that
Quartz is entering into the Merger Agreement in reliance upon the Stockholder’s
execution and delivery of this Agreement.

 

(f)                Stockholder Has Adequate Information. The Stockholder is a
sophisticated stockholder with respect to the Subject Shares and has adequate
information concerning the business and financial condition of Quartz to make an
informed decision regarding the Merger and the transactions contemplated by the
Merger Agreement and has independently and without reliance upon Quartz and
based on such information as the Stockholder has deemed appropriate, made its
own analysis and decision to enter into this Agreement. The Stockholder
acknowledges that Quartz has not made and does not make any representation or
warranty, whether express or implied, of any kind or character except as
expressly set forth in this Agreement.



 

3

 

 

2.             Representations and Warranties of Quartz. Quartz hereby
represents and warrants to the Stockholder as of the date hereof as follows:

 

(a)               Due Organization. Quartz is a corporation duly incorporated
under the laws of the State of Delaware and is validly existing and in good
standing under the laws thereof.

 

(b)               Authority; No Violation. Quartz has full corporate power and
authority to execute and deliver this Agreement. The execution and delivery of
this Agreement have been duly and validly approved by the Board of Directors of
Quartz and no other corporate proceedings on the part of Quartz are necessary to
approve this Agreement. This Agreement has been duly and validly executed and
delivered by Quartz and (assuming due authorization, execution and delivery by
the Stockholder) this Agreement constitutes a valid and binding obligation of
Quartz, enforceable against Quartz in accordance with its terms except that such
enforceability (i) may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity and the discretion
of the court before which any proceedings seeking injunctive relief or specific
performance may be brought. Neither the execution and delivery of this Agreement
by Quartz, nor the consummation by Quartz of the transactions contemplated
hereby, nor compliance by Quartz with any of the terms or provisions hereof,
will (x) violate any provision of the governing documents of Quartz or the
certificate of incorporation, by-laws or similar governing documents of any of
Quartz’s Subsidiaries, (y) violate any law, statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to Quartz or
any of Quartz’s Subsidiaries, or any of their respective properties or assets,
or (z) violate, conflict with, result in a breach of any provision of or the
loss of any benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by, or result in the creation of any Lien upon any of the
respective properties or assets of Quartz or any of Quartz’s Subsidiaries under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Quartz or any of Quartz’s Subsidiaries is a party, or by
which they or any of their respective properties or assets may be bound or
affected.

 

4

 



 

3.              Covenants of the Stockholder. The Stockholder agrees as follows;
provided that all of the following covenants shall apply solely to actions taken
by such Stockholder in its capacity as a stockholder of the Company:

 

(a)               Agreement to Vote Subject Shares. During the Applicable Period
(as defined below), at any meeting of the stockholders of the Company, however
called, or at any postponement or adjournment thereof, or in connection with any
written consent of the stockholders of the Company or in any other circumstance
upon which a vote, consent or other approval of all or some of the stockholders
of the Company is sought, the Stockholder shall, and shall cause any holder of
record of its Subject Shares on any applicable record date to, vote or, if
stockholders are requested to vote their shares through the execution of an
action by written consent in lieu of such meeting of stockholders of the
Company, execute a written consent or consents with respect to all of its
Subject Shares: (i) in favor of the Stock Issuance (as defined in the Merger
Agreement) and approval of any other matter that is required to be approved by
the stockholders of the Company in order to effect the Merger and (ii) against
(1) any merger agreement or merger (other than the Merger Agreement and the
Merger), consolidation, combination, sale or transfer of a material amount of
assets, reorganization, recapitalization, dissolution, liquidation or winding up
of or by the Company or any of its Subsidiaries or any Parent Acquisition
Proposal, and (2) any amendment of the Company’s certificate of incorporation or
by-laws or other proposal or transaction involving the Company or any of its
Subsidiaries, which amendment or other proposal, action or transaction would
reasonably be expected to, in any manner, delay, impede, frustrate, prevent or
nullify the Share Issuance, the Merger, the Merger Agreement or any of the
transactions contemplated by the Merger Agreement or change in any manner the
voting rights of any outstanding class of capital stock of the Company. During
the Applicable Period, the Stockholder shall retain at all times the right to
vote all of its Subject Shares in the Stockholder’s sole discretion and without
any other limitation on those matters other than those set forth in this Section
3(a) that are at any time or from time to time presented for consideration to
the Company’s stockholders generally. During the Applicable Period, in the event
that any meeting of the stockholders of the Company is held, the Stockholder
shall (or shall cause the holder of record on any applicable record date to)
appear at such meeting or otherwise cause all of its Subject Shares to be
counted as present thereat for purposes of establishing a quorum. During the
Applicable Period, the Stockholder further agrees not to commit or agree, and to
cause any record holder of its Subject Shares not to commit or agree, to take
any action inconsistent with the foregoing during the Applicable Period.
“Applicable Period” means the period from and including the date of this
Agreement to and including the date of the termination of this Agreement
pursuant to Section 5 hereof.

 



5

 



 

(b)               No Transfers. Except as provided in this Section 3(b), the
Stockholder agrees not to, and to cause any record holder of its Subject Shares,
not to, in any such case directly or indirectly, during the Applicable Period
(i) Transfer or enter into any agreement, option or other arrangement (including
any profit sharing arrangement) with respect to the Transfer of, any of its
Subject Shares (or any interest therein) to any Person, except that Stockholder
shall be entitled to sell the Subject Shares as reflected on Schedule B hereto
(prior to giving effect to any stock split or reverse stock split) for tax
planning purposes, or (ii) grant any proxies, or deposit any of its Subject
Shares into any voting trust or enter into any voting arrangement, whether by
proxy, voting agreement or otherwise, with respect to its Subject Shares, other
than pursuant to this Agreement (which, for the avoidance of doubt, shall not
prevent the Stockholder from granting any proxy or entering into any voting
agreement with respect to matters other than those set forth in Section 3(a)).
Subject to the second to last sentence of this Section 3(b), the Stockholder
further agrees not to commit or agree to take, and to cause any record holder of
any of its Subject Shares not to commit or agree to take, any of the foregoing
actions during the Applicable Period. Any attempted Transfer by the Stockholder
of its Subject Shares (or of any interest therein) in violation of this Section
3(b) shall be null and void. Notwithstanding the foregoing, the Stockholder
shall have the right to (a) Transfer its Subject Shares to an Affiliate if and
only if such Affiliate shall have agreed in writing, in a manner acceptable in
form and substance to Quartz, (i) to accept such Subject Shares subject to the
terms and conditions of this Agreement, and (ii) to be bound by this Agreement
as if it were “the Stockholder” for all purposes of this Agreement; provided,
however, that no such Transfer shall relieve the Stockholder from its
obligations under this Agreement with respect to any Subject Shares or (b)
Transfer its Subject Shares in a transaction, such as a hedging or derivative
transaction, with respect to which the Stockholder retains its Subject Shares
and the sole right to vote, exercise dissenters' rights with respect to and
dispose of its Subject Shares during the Applicable Period, provided that no
such transaction shall (x) in any way limit any of the obligations of the
Stockholder under this Agreement, or (y) have any adverse effect on the ability
of the Stockholder to perform its obligations under this Agreement.

 

(c)               Waiver of Dissenters’ Rights and Certain Other Actions. The
Stockholder hereby waives, and agrees not to exercise or assert, if applicable,
and to cause any record holder of any of its Subject Shares to waive and not to
exercise or assert, if applicable, any appraisal rights under Section 262 of the
DGCL in connection with the Merger. The Stockholder hereby agrees not to
commence or participate in, and to take all actions necessary to opt out of any
class in any class action with respect to, any action, derivative or otherwise,
against the Company, Merger Sub, Quartz, or any of their respective Subsidiaries
or successors: (a) challenging the validity of, or seeking to enjoin or delay
the operation of, any provision of this Agreement or the Merger Agreement
(including any claim seeking to enjoin or delay the Closing); or (b) to the
fullest extent permitted under Law, alleging a breach of any duty of the Board
of Directors of the Company or Quartz in connection with the Merger Agreement,
this Agreement, or the transactions contemplated thereby or hereby; provided,
however, that nothing set forth herein shall apply to any claim for fraud.

 

6

 



 

(d)               Adjustment to Subject Shares; Acquisitions. In case of a stock
dividend or distribution, or any change in the Company Common Stock by reason of
any stock dividend, stock split or distribution, split-up, recapitalization,
combination, exchange of shares or the like, the term “Subject Shares” shall be
deemed to refer to and include the Subject Shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of the Subject Shares may be changed or exchanged or which are received in
such transaction. The Stockholder agrees that any shares of Company Common Stock
and any other shares of capital stock of the Company or other equity of the
Company that the Stockholder purchases or otherwise acquires or with respect to
which the Stockholder otherwise acquires beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) after the execution of this Agreement (the
"New Shares") and prior to the termination of this Agreement pursuant
to Section 5, shall be subject to the terms and conditions of this Agreement to
the same extent as if the New Shares had been Subject Shares as of the date of
this Agreement.

 

(e)               Irrevocable Proxy. The Stockholder hereby revokes (or agrees
to cause to be revoked) any proxies that such Stockholder has heretofore granted
with respect to the Subject Shares. The Stockholder hereby irrevocably appoints
Quartz as attorney-in-fact and proxy for and on behalf of such Stockholder, for
and in the name, place and stead of such Stockholder, to: (i) attend any and all
meetings of stockholders of the Company, (ii) vote, express consent or dissent
or issue instructions to the record holder to vote the Subject Shares in
accordance with the provisions of Section 3(a) with respect to the matters set
forth in Section 3(a) at any and all meetings of stockholders of the Company or
in connection with any action sought to be taken by written consent of
stockholders of the Company without a meeting and (iii) grant or withhold, or
issue instructions to the record holder to grant or withhold, consistent with
the provisions of Section 3(a), all written consents with respect to the Subject
Shares at any and all meetings of stockholders of the Company or in connection
with any action sought to be taken by written consent of stockholders of the
Company without a meeting. Quartz agrees not to exercise the proxy granted
herein for any purpose other than the purposes described in this Agreement.
Without limiting the generality of the foregoing, Quartz may not exercise the
proxy granted herein on any other matter. The Stockholder may vote its Subject
Shares on all other matters. The foregoing proxy shall be deemed to be a proxy
coupled with an interest, is irrevocable (and as such shall survive and not be
affected by the death, incapacity, mental illness or insanity of the
Stockholder, as applicable) until the termination of this Agreement and shall
not be terminated by operation of law or upon the occurrence of any other event
other than the termination of this Agreement pursuant to Section 5. The
Stockholder authorizes such attorney and proxy to substitute any other Person to
act hereunder, to revoke any substitution and to file this proxy and any
substitution or revocation with the Secretary of Company. The Stockholder hereby
affirms that the proxy set forth in this Section 3(e) is given in connection
with and granted in consideration of and as an inducement to Quartz to enter
into the Merger Agreement and this Agreement and that such proxy is given to
secure the obligations of such Stockholder under Section 3(a). The proxy set
forth in this Section 3(e) is executed and intended to be irrevocable, subject,
however, to its automatic termination upon the termination of this Agreement
pursuant to Section 5. With respect to any Subject Shares that are owned
beneficially by the Stockholder but are not held of record by the Stockholder
(other than shares beneficially owned by the Stockholder that are held in the
name of a bank, broker or nominee), the Stockholder shall use reasonable efforts
to take all action necessary to cause the record holder of such Subject Shares
to grant the irrevocable proxy and take all other actions provided for in
this Section 3(e) with respect to such Subject Shares.

 



7

 

 

(f)                Non-Solicitation. The Stockholder agrees that it will not
knowingly take any action that the Company is prohibited from taking pursuant to
Section 5.5 (Non-Solicitation by Parent) of the Merger Agreement.

 

4.             Assignment; No Third Party Beneficiaries. Except as provided
herein, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties without the prior written
consent of the other parties hereto. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective successors and assigns. Except as
otherwise expressly provided herein, this Agreement (including the documents and
instruments referred to herein) is not intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.

 

5.             Termination. This Agreement and the covenants and agreements set
forth in this Agreement shall automatically terminate (without any further
action of the parties) upon the earliest to occur of: (a) the termination of the
Merger Agreement in accordance with its terms; (b) the Effective Time; (c) the
date of any modification, waiver or amendment to the Merger Agreement effected
without such Stockholder’s consent that increases the amount or changes the form
of consideration to be paid by the Company pursuant to the terms of the Merger
Agreement as in effect on the date of this Agreement; (d) the mutual written
consent of the parties hereto; (e) the Outside Date; and (f) the occurrence of a
Parent Change of Recommendation pursuant to Section 5.5(f) of the Merger
Agreement. In the event of termination of this Agreement pursuant to this
Section 5, this Agreement shall become void and of no effect with no liability
on the part of any party; provided, however, that no such termination shall
relieve any party from liability for any breach hereof prior to such
termination.

 

8

 

 

6.             General Provisions.

 

(a)               Amendments. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 

(b)               Notice. All notices and other communications hereunder shall
be in writing and shall be deemed given if delivered personally, electronically
(which is confirmed), telecopied (which is confirmed) or sent by overnight
courier (providing proof of delivery) at the following addresses (or at such
other address for a party as specified by like notice, provided, that notices of
a change of address will be effective only upon receipt thereof):

 

(i)                 If to the Stockholder, to:

 

KLX Energy Services Holdings, Inc.

1300 Corporate Center Way

Wellington, FL 33414

Attention:    Amin J. Khoury

 

With copies (which shall not constitute notice) to:

 

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue, 31st Floor

New York, NY 10022

Facsimile: (212) 277-4001

Attention:Valerie Ford Jacob, Esq.

Paul K. Humphreys, Esq.

Email:Valerie.Jacob@freshfields.com

Paul.Humphreys@freshfields.com

 

(ii)If to Quartz, to:

 

Quintana Energy Services Inc.

1415 Louisiana St.

Houston, TX 77002

Attention: Max Bouthillette

Email: maxb@qesinc.com

 

With copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1000 Louisiana, Suite 6800

Houston, TX 77002

 

9

 

 

Attention:Frank Bayouth

Eric Otness

Email:frank.bayouth@skadden.com

eric.otness@skadden.com

 

(c)               Interpretation. When a reference is made in this Agreement to
a Section, such reference shall be to a Section to this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Wherever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement”, “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to May 3, 2020.

 

(d)               Counterparts. This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties hereto, it being understood that all parties
hereto need not sign the same counterpart.

 

(e)               Entire Agreement. This Agreement (including the documents and
the instruments referred to herein) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter hereof.

 

(f)                Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof or of any other jurisdiction.

 

(g)               Severability. If any term, provision, covenant or restriction
herein, or the application thereof to any circumstance, shall, to any extent, be
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions herein and
the application thereof to any other circumstances, shall remain in full force
and effect, shall not in any way be affected, impaired or invalidated, and shall
be enforced to the fullest extent permitted by law, and the parties hereto shall
reasonably negotiate in good faith a substitute term or provision that comes as
close as possible to the invalidated and unenforceable term or provision, and
that puts each party hereto in a position as nearly comparable as possible to
the position each such party would have been in but for the finding of
invalidity or unenforceability, while remaining valid and enforceable.

 

10

 



 

(h)               Waiver. Any provisions of this Agreement may be waived at any
time by the party that is entitled to the benefits thereof. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party, but such
extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

(i)                 Further Assurances. The Stockholder will, from time to time,
(i) at the request of Quartz take, or cause to be taken, all actions, and do, or
cause to be done, and assist and cooperate with the other parties hereto in
doing, all things reasonably necessary, proper or advisable to carry out the
intent and purposes of this Agreement and (ii) execute and deliver, or cause to
be executed and delivered, such additional or further consents, documents and
other instruments as Quartz may reasonably request for the purpose of
effectively carrying out the intent and purposes of this Agreement.

 

(j)                 Publicity. Except as otherwise required by law (including
securities laws and regulations) and the regulations of any national stock
exchange, so long as this Agreement is in effect, the Stockholder shall not
issue or cause the publication of any press release or other public announcement
with respect to, or otherwise make any public statement concerning, the
transactions contemplated by this Agreement or the Merger Agreement, without the
consent of Quartz, which consent shall not be unreasonably withheld.

 

(k)               Capitalized Terms. Capitalized terms used but not defined
herein shall have the meanings set forth in the Merger Agreement.

 

7.             Stockholder Capacity. The Stockholder signs solely in its
capacity as the beneficial owner of its Subject Shares and nothing contained
herein shall limit or affect any actions taken by any officer, director,
partner, Affiliate or representative of such Stockholder who is or becomes an
officer or a director of the Company in his or her capacity as an officer or
director of the Company, and none of such actions in such capacity shall be
deemed to constitute a breach of this Agreement. The Stockholder signs
individually solely on behalf of itself and not on behalf of any other
Stockholder.

 

11

 



 

8.             Enforcement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that money damages would not be a sufficient remedy of any such breach. It is
accordingly agreed that, in addition to any other remedy to which they are
entitled at law or in equity, the parties hereto shall be entitled to specific
performance and injunctive or other equitable relief, without the necessity of
proving the inadequacy of money damages. Notwithstanding the foregoing, Quartz
agrees that with respect to any damage claim that might be brought against the
Stockholder, any of its affiliates, the Company, Merger Sub or Acquiror under
this Agreement, and without regard to whether such claim sounds in contract,
tort or any other legal or equitable theory of relief, that damages are limited
to actual damages and expressly waives any right to recover special damages,
including without limitation, lost profits as well as any punitive or exemplary
damages. In the event of any litigation over the terms of this Agreement, the
prevailing party in any such litigation shall be entitled to reasonable
attorneys’ fees and costs incurred in connection with such litigation. The
parties hereto further agree that any action or proceeding relating to this
Agreement or the transactions contemplated hereby shall be heard and determined
in the Court of Chancery of the State of Delaware (or, if the Court of Chancery
of the State of Delaware declines to accept jurisdiction over a particular
matter, the Superior Court of the State of Delaware (Complex Commercial
Division) or, if subject matter jurisdiction over the matter that is the subject
of the action or proceeding is vested exclusively in the federal courts of the
United States of America, the federal court of the United States of America
sitting in the district of Delaware) and any appellate court from any thereof.
In addition, each of the parties hereto (a) consents that each party hereto
irrevocably submits to the exclusive jurisdiction and venue of such courts
listed in this Section 8 in the event any dispute arises out of this Agreement
or any of the transactions contemplated hereby, (b) agrees that each party
hereto irrevocably waives the defense of an inconvenient forum and all other
defenses to venue in any such court in any such action or proceeding, and (c)
waives any right to trial by jury with respect to any claim or proceeding
related to or arising out of this Agreement or any of the transactions
contemplated hereby.

 

9.                  No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Quartz or any other Person any direct or indirect
ownership or incidence of ownership of, or with respect to, any Subject Shares.
Subject to the restrictions and requirements set forth in this Agreement, all
rights, ownership and economic benefits of and relating to the Subject Shares
shall remain vested in and belong to the Stockholder, and this Agreement shall
not confer any right, power or authority upon Quartz or any other Person to
direct the Stockholder in the voting of any of the Subject Shares (except as
otherwise specifically provided for herein).

 

[Remainder of the page intentionally left blank]

 

12

 



 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.

 

 



  QUINTANA ENERGY SERVICES INC.           By:   /s/ Christopher J. Baker   Name:
Christopher J. Baker     Title: President and Chief Executive Officer

 



 

 

 

Amin J. Khoury     /s/ Amin J. Khoury

 



 

